Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
In the claims
10. (Currently Amended) A drill bit assembly, comprising: the drill bit according to Claim 1 
Reasons for allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1 and 11, Ahonen et al. (WO 2010/070190A1) disclose a drill bit (1, fig. 1) for percussive drilling (refer to abstract), comprising: a head portion (3) having a circumference and a face surface (P1), the face surface being configured for receiving a plurality of inserts (see fig. 1); a shank portion (upper section of 3) extending longitudinally from a side of the head portion opposite to the face surface (see fig. 1), the shank portion being configured for coupling the drill bit to a drill string in a rotation and percussion transmitting manner (W4, see fig. and refer to abstract); a central 
However, Ahonen et al. fail to teach wherein the lateral flushing channel includes: a first portion connecting said lateral flushing channel to the central flushing channel; and a second portion connecting said lateral flushing channel to the circumference of the head portion; wherein said first portion is inclined, in a flushing fluid flowing direction, towards the face surface with respect to said second portion and correspondingly, said second portion is inclined, in a flushing fluid flowing direction, towards the shank portion with respect to said first portion; Attorney Docket No. Page 4 wherein said drill bit includes a plurality of lateral flushing channels angularly separated from each other, and for each lateral flushing channel, said drill bit includes: at least two face surface flushing channels extending between the central flushing channel and the face surface; and said at least two face surface flushing channels corresponding to a respective lateral flushing channel are positioned on the face surface within a sector corresponding to said respective lateral flushing channel, said sector being delimited by one or more adjacent sectors corresponding other lateral flushing channels.
Regarding claims 1 and 11, Nakamura et al. (U.S. 2017/0081923A1) disclose a drill bit (100, fig. 2) for percussive drilling, comprising: a head portion (4) having a 
However, Nakamura et al. fail to teach wherein said first portion is inclined, in a flushing fluid flowing direction, towards the face surface with respect to said second portion and correspondingly, said second portion is inclined, in a flushing fluid flowing direction, towards the shank portion with respect to said first portion; Attorney Docket No. Page 4wherein said drill bit includes a plurality of lateral flushing channels angularly separated from each other, and for each lateral flushing channel, said drill bit includes: at least two face surface flushing channels extending between the central flushing channel and the face surface; and said at least two face surface flushing channels corresponding to a respective . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YANICK A AKARAGWE whose telephone number is (469)295-9298.  The examiner can normally be reached on M-TH 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BAGNELL can be reached on (571) 272-6999.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  



/TARAS P BEMKO/Primary Examiner, Art Unit 3672                                                                                                                                                                                                        

/Y.A/
01/06/2021